Citation Nr: 0808554	
Decision Date: 03/13/08    Archive Date: 03/20/08

DOCKET NO.  04-04 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for plantar fasciitis 
of the left foot, claimed as chronic tendonitis.

2.  Entitlement to an initial evaluation in excess of 
10 percent for degeneration of the left knee with 
chondromalacia.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran had active service from November 1982 to November 
2002.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Phoenix, Arizona.  The claims are now under the 
jurisdiction of the RO in Roanoke, Virginia.  

In the January 2003 rating decision service connection was 
granted for degeneration of the left knee; a noncompensable 
evaluation was assigned, effective from December 1, 2002.  In 
November 2003, the veteran expressed his disagreement with 
the rating assigned, and subsequently perfected an appeal 
concerning this matter.  In February 2004, the RO, 
recharacterized the disability at issue as degeneration of 
the left knee with chondromalacia.  It also increased the 
rating assigned to 10 percent from December 1, 2002.

In February 2005, the veteran testified at a hearing 
conducted by the undersigned in Washington, D.C.  

In June 2006, the Board remanded, in pertinent part, the 
matter of entitlement to service connection for "bilateral" 
plantar fasciitis, claimed as chronic tendonitis.  The RO 
granted service connection for plantar fasciitis of the 
"right" foot in September 2007; as such, the matter of 
entitlement to service connection for plantar fasciitis of 
the right foot having been favorably resolved, is no longer 
in appellate status.  See Grantham v. Brown, 114 F.3d 1156, 
1158-59 (Fed. Cir. 1997) (notice of disagreement following 
denial of a particular claim for service connection cannot be 
construed as a notice of disagreement following the granting 
of service connection for that claim); Hamilton v. Brown, 4 
Vet. App. 528 (1993)(en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 
1994) (a notice of disagreement ceases to be valid if the RO 
grants the benefit sought on appeal, or the veteran withdraws 
the appeal).  However, as to be discussed below, remand is 
necessary concerning the remaining matter of entitlement to 
service connection for plantar fasciitis of the "left" 
foot, claimed as chronic tendonitis.  

For the reasons outlined below, the claim for service 
connection for plantar fasciitis of the left foot is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC. 


FINDING OF FACT

Since December 1, 2002, the veteran's left knee disability 
has not been manifested by evidence of moderate instability 
or subluxation; flexion limited to 30 degrees; or extension 
limited to 15 degrees, even taking into account his 
complaints of pain.


CONCLUSION OF LAW

Since December 1, 2002, the veteran has not met the criteria 
for a disability rating in excess of 10 percent for 
degeneration of the left knee with chondromalcia.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.14, 4.27, 4.40, 4.45, 4.71a, Diagnostic Codes 
5010, 5257, 5259, 5260, 5261 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in December 2003 
correspondence and as part of a December 2003 statement of 
the case (SOC) of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.

Concerning the claim for increase involving the left knee, 
this is a downstream issue from his claim for service 
connection.  For example, VA awarded service connection for 
degeneration of the left knee with chondromalacia, and the 
veteran subsequently filed a claim for a higher evaluation.  
In this type of circumstance, VA is not required to issue a 
new VCAA letter.  VAOPGCPREC 8-2003 (Dec. 2003).  Rather, the 
provisions of 38 U.S.C.A. § 7105(d) require VA to issue an 
SOC if the disagreement is not resolved.  Id.  The RO issued 
an SOC in December 2003 addressing the increased rating 
issue.  

VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
The Board is aware of the recent court case Vazquez-Flores v. 
Peake, No. 05-0355 (U.S. Vet. App. January 30, 2008).  
However, as Vazquez-Flores concerned an increased rating 
claim, the requirements enunciated therein are not applicable 
to this case as it concerns an appeal from initial ratings 
made at the same time the RO's granted service connection.  
In any case, in the December 2003 SOC the claimant was 
notified of the need to submit all pertinent evidence in his 
possession.  The claim was subsequently readjudicated in a 
September 2007 supplemental SOC (SSOC).  In June 2006 the 
veteran was provided with notice of the type of evidence 
necessary to establish disability ratings and effective 
dates.  

The Claim

The veteran, in essence, contends that his left knee 
disability is manifested by symptomatology that warrants the 
assignment of an increased rating.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27.  In cases 
where the original rating assigned is appealed, consideration 
must be given to whether the veteran deserves a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

It is the Board's responsibility to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 12 
Vet. App. 22, 30 (1998).  In so doing, the Board may accept 
one medical opinion and reject others.  Id.  At the same 
time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

A January 2003 rating decision granted a noncompensable 
percent disability rating for the veteran's left knee 
disability under 38 C.F.R. § 4.71a, Diagnostic Code 5257, 
effective from December 1, 2002.  A February 2004 rating 
decision increased the disability rating assigned to 10 
percent, also under Diagnostic Code 5257, and also from 
December 1, 2002.  That 10 percent disability rating remains 
in effect at the present time.

Under Diagnostic Code 5257, impairment of the knee, 
manifested by recurrent subluxation or lateral instability, 
will be rated as 10 percent disabling when slight, and 20 
percent disabling when moderate.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2007).

Other criteria identified by other Diagnostic Codes involving 
the rating of a knee disability include Diagnostic Code 5259 
(2007), where the removal of semilunar cartilage will be 
rated as 10 percent disabling if it is symptomatic.  See 
38 C.F.R. § 4.71a.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2007), 
arthritis, due to trauma, substantiated by X-ray findings, 
will be rated as degenerative arthritis.  Under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2007), degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.

Given the disability evaluations assigned the veteran's knee 
disorder, potentially additional applicable Diagnostic Codes 
provide ratings as follows.  If flexion of the knee is 
limited to 45 degrees, a 10 percent rating is in order.  If 
flexion of the knee is limited to 30 degrees, a 20 percent 
rating is in order.  38 C.F.R. § 4.71a, Diagnostic Code 5260 
(2007).

If extension of the knee is limited to 10 degrees, a 10 
percent rating is in order.  If extension of the knee is 
limited to 15 degrees, a 20 percent rating is in order.  
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2007).

Finally, under 38 C.F.R. § 4.71a, Diagnostic Code 5256 
(2007), higher evaluations are warranted for varying degrees 
of ankylosis.  Ankylosis is the immobility and consolidation 
of a joint.  Lewis v. Derwinski, 3 Vet. App. 259 (1992).  In 
this case, however, there is no objective evidence that the 
right knee, since December 1, 2002, has ever been ankylosed.

When evaluating loss of motion, consideration is given to the 
degree of functional loss caused by pain.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).  In DeLuca, the Court explained that, 
when the pertinent diagnostic criteria provide for a rating 
on the basis of a loss of range of motion, determinations 
regarding functional losses are to be "'portray[ed]' 
(38 C.F.R. § 4.40) in terms of the degree of additional 
range-of-motion loss due to pain on use or during flare-
ups."  Id.

Under 38 C.F.R. § 4.40 (2007), disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  It is essential 
that the examination on which ratings are based adequately 
portray the anatomical damage, and the functional loss, with 
respect to all these elements.  The functional loss may be 
due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  A little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity, or the like.

Additionally, 38 C.F.R. § 4.45 (2007) provides as regards to 
the joints that the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.).  (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.).  (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.).  (d) Excess fatigability.  (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly.  (f) Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight- 
bearing are related considerations.  For the purpose of 
rating disability from arthritis, the knee is considered a 
major joint.

In a precedent opinion by VA General Counsel, it was held 
that separate ratings may be assigned in cases where a 
service-connected knee disability includes both a compensable 
limitation of flexion under Diagnostic Code 5260 and a 
compensable limitation of extension under Diagnostic Code 
5261, provided that the degree of disability is compensable 
under each set of criteria.  VAOPGCPREC 09-04; 69 Fed. Reg. 
59990 (2004).  The basis for the opinion is that the knee has 
separate planes of movement, each of which is potentially 
compensable.  Id.

In a separate precedent opinion, VA General Counsel held that 
separate ratings may also be assigned in cases where the 
service-connected disability includes both arthritis and 
instability, provided, of course, that the degree of 
disability is compensable under each set of criteria.  
VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997).

The evaluation of the same disability under various 
diagnoses, however, is to be avoided.  38 C.F.R. § 4.14 
(2007).  Both the use of manifestations not resulting from 
service-connected disease or injury in establishing the 
service-connected evaluation and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
Id.

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an initial evaluation in excess of 10 percent for 
degeneration of the left knee with chondromalacia.  With the 
above criteria in mind, a review of VA examinations conducted 
in July 2002 (conducted during the veteran's active military 
service) and July 2006, and a December 2003 VA orthopaedic 
services outpatient record, reveals that the left knee 
disability was not manifested by moderate instability or 
subluxation; flexion limited to 30 degrees; or extension 
limited to 15 degrees, even taking into account the veteran's 
complaints of pain.  Accordingly, a disability evaluation in 
excess of 10 percent for the veteran's left knee disability 
was not in order for the period since December 1, 2002.  

Range of motion studies in the record for the period since 
December 1, 2002, which provide findings with respect to 
factors that must be considered under DeLuca, are from the 
July 2002 and July 2006 VA examinations.  There is no 
evidence in these respective VA examination reports that the 
veteran's flexion of the left knee is limited to 30 degrees, 
or that his extension of the left knee is limited to 15 
degrees on a functional basis.  The veteran did not complain 
in the course of either range of motion test.  While the July 
2002 and July 2006 VA examiners noted that the claimant 
reported feeling pain in the left knee, there were, for 
example, no objective findings of disuse atrophy to a little 
used part due to pain, etc.  In view of this fact, there is 
no schedular basis for an increased evaluation due to 
limitation of motion under DeLuca.

As to entitlement to a separate ratings for instability and 
painful motion, the record is devoid of objective evidence of 
recurrent subluxation or lateral instability.  The July 2002 
VA examiner specifically found the left knee to be negative 
for either anterior or posterior laxity, and the July 2006 VA 
examination found no evidence of instability.  In the absence 
of such specific findings, separate ratings under Diagnostic 
Code 5257 and limitation of motion are not warranted.

In reaching the above conclusions, the Board has not 
overlooked the veteran's written statement to the RO (see VA 
Form 9, dated in January 2004), his statements to VA 
clinicians, or his testimony to the undersigned.  A 
10 percent evaluation has been awarded based upon the pain 
the veteran has described in his knee.  The medical findings, 
however, do not establish that he meets the criteria for an 
initial evaluation in excess of 10 percent, for the reasons 
discussed above.  The Board considered the doctrine of 
reasonable doubt; however, as the preponderance of the 
evidence is against the claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a disability rating higher than 10 percent for 
a left knee disability, for the period since December 1, 
2002, is denied.


REMAND

As indicated in the Introduction, an issue concerning 
entitlement to service connection for bilateral plantar 
fasciitis, claimed as chronic tendonitis, was remanded in 
June 2006.  Subsequently, service connection was granted by 
the RO for plantar fasciitis of the right foot in September 
2007.  Thus, the claim for service connection for plantar 
fasciitis of the left foot remained on appeal.  In this 
regard, the Board notes that, as part of the June 2006 
remand, the Board instructed the RO, in pertinent part, to:

Readjudicate the appellant's claims, with 
application of all appropriate laws and 
regulations, and consideration of any 
additional information obtained as a 
result of this remand.  If any benefit 
sought on appeal remain denied, the 
appellant should be provided a 
supplemental statement of the case.

(Emphasis added.)  

Here, service connection for plantar fasciitis of the left 
foot remained denied, and an SSOC should have been issued 
addressing this claim.  Thus, a remand is required.  See 
Stegall v. West, 11 Vet. App. 268 (1998). 

The case is REMANDED to the RO for the following action:

The RO should readjudicate the matter of 
entitlement to service connection for 
plantar fasciitis of the left foot, 
claimed as chronic tendonitis.  If any 
follow-up development is deemed 
necessary, it should be completed.  If 
the benefit sought remains denied, the RO 
must issue an SSOC, and give the veteran 
the opportunity to respond.  The case 
should then be returned to the Board for 
further review.

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


